                                                                                    s.
                    IN THE UNITED    STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA                    flUG-22019
                               Richmond Division                                                z)
                                                                       CLERK,      DISTRICT COURT
VINCENT EUGENE WILLIAMS,                                                        RICHMOND.Va

     Petitioner,

V.                                                Civil Action No.         3:18CV747

HAROLD W.    CLARKE,


     Respondent.

                               MEMORANDUM OPINION


     Vincent Eugene Williams, a Virginia inmate proceeding pro se,

brings   this      petition   pursuant     to    28   U.S.C.   §    2254            2254

Petition," ECF No. 1)^ challenging his convictions in the Circuit

Court for the County of Henrico,               Virginia   ("Circuit Court")           for

grand larceny and possession of burglary tools with intent to

commit larceny.      Williams contends that he was denied the effective

assistance of counsel by counsel's failure to properly challenge

the loss of stationary camera video footage in a motion for a new

trial.      (Id.   at 16.)    Respondent moves to dismiss on the ground

that Williams's claim lacks merit.               For reasons       set forth below,

the Motion to Dismiss         (ECF No.   14)    will be granted.




     1 The Court utilizes the pagination assigned to Williams's
§ 2254 Petition by the CM/ECF docketing system.
